            Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                                   *
ANDREA WASHINGTON,
                                   *
     Plaintiff,
                                   *
         v.                               Civil Action No. RDB-19-2788
                                   *
UNIVERSITY OF MARYLAND,
EASTERN SHORE, et al.,             *

        Defendants.                                    *

*       *        *       *        *       *        *       *        *       *        *       *        *

                                      MEMORANDUM OPINION

        In this lawsuit, Plaintiff Dr. Andrea Washington (“Plaintiff” or “Washington”) alleges

that the University of Maryland, Eastern Shore (“UMES”) terminated her employment as

the Director of the Counseling Center shortly after she complained of frequent sex-based

harassment by one of her supervisors. Over two years after the events giving rise to this

action, on September 20, 2019, Washington commenced this lawsuit against UMES and

several University officials.1 In light of time having expired to file any claims under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.,2 Washington alleges a

hostile work environment, discriminatory termination, and retaliatory termination under

        1   Washington brings suit against Heidi M. Anderson, President of the University of Maryland,
Eastern Shore, in her official capacity. She sues J. Michael Harpe, Marie Harmon Billie, and Richard Hardy
Rudasill in their individual capacities.
          2 Employment discrimination claims are routinely brought under Title VII, a federal statute which

explicitly prohibits discrimination in employment based on “race, color, religion, sex, or national origin.” 42
U.S.C. § 2000e-2(a). Before bringing suit under Title VII, a plaintiff must exhaust her administrative remedies
by filing a charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”). Id. §
2000e-5. In a deferral state, such as Maryland, the charge of discrimination must be filed within 300 days of
the occurrence of an unlawful employment practice. EEOC v. R&R Ventures, 244 F.3d 334, 338 n.1 (4th Cir.
2001). This time limit is “akin to a statute of limitations.” English v. Pabst Brewing Co., 828 F.2d 1047, 1049
(4th Cir. 1987). Washington does not allege that she pursued any administrative remedies. (ECF No. 10 ¶ 7.)
         Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 2 of 9



Title IX of the Education Amendments Act of 1972, 20 U.S.C. §§ 1681-1688 (“Title IX”)

and 42 U.S.C. § 1983.

       Defendant UMES moves for dismissal of the Title IX claims asserted against it in

Counts I, IV, and VII of the Amended Complaint, arguing that they are barred by a two-year

statute of limitations. (ECF No. 17.) Washington opposes the motion. (ECF No. 21.) The

parties’ submissions have been reviewed and no hearing is necessary. See Local Rule 105.6

(D. Md. 2018). Consistent with its prior rulings and the rulings of the United States Court of

Appeals for the Fourth Circuit, this Court finds that the two-year statute of limitations

period set forth in the Maryland Fair Employment Practices Act (“MFEPA”), Md. Code

Ann., State Gov’t § 20-601, et seq., applies to Plaintiff’s Title IX employment discrimination

claims. See Ott v. Md. Dep’t of Public Safety & Corr. Servs., 909 F.3d 655, 660 (4th Cir. 2018)

(applying MFEPA statute of limitations to Rehabilitation Act claims); Moore v. Greenwood

School District No. 52, 195 F. App’x 140, 143 (4th Cir. 2006) (applying statute of limitations set

forth in South Carolina’s State Human Affairs Law to Title IX claims). Washington did not

file this lawsuit within that two-year period.       Accordingly, the Motion to Dismiss filed by

Defendant University of Maryland, Eastern Shore (ECF No. 17) is GRANTED. Counts I,

IV, and VII are DISMISSED WITH PREJUDICE. The University of Maryland, Eastern

Shore is no longer a party in this action.

                                       BACKGROUND

       In ruling on a motion to dismiss, this Court accepts as true the facts alleged in the

plaintiff’s complaint. See Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). In August

2016, Washington began working at University of Maryland, Eastern Shore, as the Director


                                                 2
         Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 3 of 9



of the Counseling Center. (Am. Compl. ¶ 14, ECF No. 10.) In that capacity, Washington

reported to the Associate Vice President, Dr. James M. White, Jr. (“White”), and the Vice

President for the Division of Student Affairs, Dr. J. Michael Harpe (“Harpe”). (Id. ¶¶ 15-

16.) In February 2017, White took a leave of absence as a result of an illness, leaving Harpe

as Washington’s de facto direct supervisor. (Id. ¶ 18.)

       In late 2016, Harpe allegedly began to make sex-based discriminatory remarks about

Washington. (Id. ¶ 29.) The Amended Complaint catalogues a number of these alleged

remarks. (Id. ¶¶ 30-36, 43, 45.) For example, Harpe allegedly told Washington that “[n]o

men are going to like you because you are a strong black woman. I’m not intimidated by you

like these wimpy men here at UMES because I’m an Alpha male.” (Id. ¶ 31.) Harpe

allegedly made these types of comments daily. (Id. ¶ 37.)

       Washington reported the harassment to White and the Assistant Vice President of

Human Resources, Marie Harmon Billie, but both failed to take corrective action. (Id. ¶¶ 42-

44, 46, 51.) In February 2017, Washington reported Harpe’s behavior to the Title IX

Coordinator, Richard Hardy Rudasill. (Id. ¶ 53.) Like White and Billie, Rudasill allegedly

failed to investigate the complaint or take any action. (Id. ¶ 54.)      On April 2, 2017,

Washington initiated a formal oral complaint with attorney Marie Billie in Human Resources.

(Id. ¶¶ 60-61.)   A short time later, on April 13, 2017, Washington’s employment was

terminated. (Id. ¶ 73.)

       On September 20, 2019, well over two years after the events described above,

Washington initiated this lawsuit seeking to bring forth causes of action under Title IX of

the Education Amendments Act of 1972, 20 U.S.C. §§ 1681-1688 (“Title IX”). (ECF No. 1.)


                                                3
           Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 4 of 9



Washington’s Amended Complaint brings nine Counts. Counts I, IV, and VII bring claims

against the University of Maryland, Eastern Shore under Title IX.3 Count I brings a sex-

based hostile work environment claim. Count IV and VII bring claims of discriminatory and

retaliatory termination, respectively.          Presently pending is Defendant UMES’s Motion to

Dismiss Counts I, IV, and VII pursuant Federal Rule of Civil Procedure 12(b)(6). (ECF No.

17.)

                                      STANDARD OF REVIEW

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the

dismissal of a complaint if it fails to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and

not to resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). While a

complaint need not include “detailed factual allegations,” it must set forth “enough factual

matter [taken as true] to suggest” a cognizable cause of action, “even if . . . [the] actual proof

of those facts is improbable and . . . recovery is very remote and unlikely.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555–56 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

plaintiff cannot rely on bald accusations or mere speculation. Twombly, 550 U.S. at 555.


       In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true all of the factual

allegations contained in the complaint” and must “‘draw all reasonable inferences [from

       3   See infra n.2 (discussing why Washington could not assert a claim under Title VII).

                                                        4
         Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 5 of 9



those facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d 435, 440 (4th Cir. 2011) (citations omitted); Hall v. DirectTV, LLC, 846 F.3d 757, 765

(4th Cir. 2017). “A court may dismiss a complaint on statute of limitations grounds if the

time bar is apparent on the face of the complaint.” Smith v. Univ. of Md. Baltimore, 770 F.

App’x 50, 50 (4th Cir. 2019); Dean v. Pilgrim’s Pride Corp., 395 F.3d 471, 474 (4th Cir. 2005).


                                          ANALYSIS

       UMES seeks dismissal of Washington’s Title IX claims on statute of limitations

grounds. The parties express disagreement over the governing limitations period. UMES

argues that the two-year statute of limitations set forth in the Maryland Fair Employment

Practices Act (“MFEPA”) applies. Washington contends that the three-year statute of

limitations governing Maryland personal injury claims governs. Based on the allegations

presented in the Complaint, Washington’s Title IX claims would be untimely under the two-

year limitations period provided by MFEPA, but would survive the three-year limitations

period generally applicable to Maryland personal injury claims.

       Title IX prohibits sex-based employment discrimination in federally financed

education programs. 20 U.S.C. § 1681(a); North Haven Bd. of Educ. v. Bell, 456 U.S. 512, 530-

35, 102 S. Ct. 1912 (1982). Congress did not supply an express statute of limitations

applicable to Title IX. Wilmink v. Kanawha Cnty. Bd. of Educ., 214 F. App’x 294, 296 n.3 (4th

Cir. 2007). When a federal law does not set forth a statute of limitations, courts “apply the

most closely analogous statute of limitations under state law.” Reed v. United Transp. Union,

488 U.S. 319, 323-24, 109 S. Ct. 621 (1989). A state law which provides essentially “the



                                                5
           Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 6 of 9



same rights and remedies” as its federal counterpart will supply the applicable statute of

limitations. Ott v. Md. Dep’t of Pub. Safety & Corr. Servs., 909 F.3d 655, 659 (4th Cir. 2018).

       In this case, MFEPA is the state law most analogous to Title IX. As a result of recent

amendments to MFEPA, both statutes now provide a private cause of action against state

entities for sex-based employment discrimination and retaliation and permit similar

remedies. In 2007, the Maryland General Assembly amended MFEPA to provide a new

private cause of action for employment discrimination. See S.B. 678/H.B. 314, 2007 Md.

Laws, Chs. 176 & 177, codified as amended at Md. Code Ann., State Gov’t §§ 20-601, et seq. In

2009, MFEPA was again amended to waive sovereign immunity defenses to employment

discrimination cases against state entities. See H.B. 51, 2009 Md. Laws, Ch. 120, codified at

Md. Code Ann., State Gov’t § 20-903. Similarly, Title IX has been interpreted to provide an

implied private right of action to remedy employment discrimination in federally funded

state education programs. North Haven Bd. of Ed. v. Bell, 456 U.S. 512, 530, 102 S. Ct. 1912

(1982). Like Title IX, MFEPA permits hostile work environment claims, discriminatory

termination claims, and retaliatory discharge claims. See Churchill v. Prince George’s Cnty. Public

Schools, PWG-17-0980, 2017 WL 5970718, at *5 (D. Md. Dec. 1, 2017) (hostile work

environment); Wright v. SunTrust Bank, RDB-15-3985, 2017 WL 633470, at *1 (D. Md. Feb.

16, 2017) (discriminatory termination); Edgewood Mgmt. Corp. v. Jackson, 212 Md. App. 177,

211 (2013) (retaliatory discharge). Accordingly, MFEPA’s two-year statute of limitations

governs.

       This ruling is consistent with the decisions of the United States Court of Appeals for

the Fourth Circuit in Ott v. Md. Dep’t of Public Safety & Corr. Servs., 909 F.3d 655, 660 (4th Cir.


                                                 6
         Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 7 of 9



2018) and Moore v. Greenwood School District No. 52, 195 F. App’x 140, 143 (4th Cir. 2006)

(unpublished, per curiam). In Ott, the Fourth Circuit affirmed this Court’s decision that

MFEPA was the “most analogous” state law to the federal Rehabilitation Act. Ott, 909 F.3d

at 659-60, aff’g RDB-16-3394, 2017 WL 3608181 (D. Md. Nov. 28, 2018) The Court

reasoned that both MFEPA and the Rehabilitation Act “redress discrimination against the

same very specific group of persons” and provide “the same rights and remedies.” Id. at 660

(citations omitted). Although the Court had previously applied Maryland’s general civil

three-year statute of limitations to Rehabilitation Act claims, see Jeandron v. Bd. of Regents, 510

F. App’x 223, 226 (4th Cir. 2013) (unpublished table decision), the Fourth Circuit reasoned

that the recent amendments to MFEPA, discussed supra, rendered it the more analogous

state law in the employment discrimination context. (Id. at 659.) Similarly, in Moore, the

Fourth Circuit applied the statute of limitations set forth in South Carolina’s State Human

Affairs Law (“SCHAL”) to Title IX because, like Title IX, SCHAL prohibited sex-based

discrimination. Moore, 195 F. App’x at 143.

       Ott and Moore require this Court to apply MFEPA’s statute of limitations to

Washington’s Title IX claims. As Moore recognized, SCHAL’s statute of limitations governs

Title IX claims in suits brought in South Carolina because it offers the same protections as

Title IX. MFEPA is the Maryland counterpart to SCHAL. Accordingly, when Title IX

employment discrimination claims are brought in Maryland, MFEPA supplies the statute of

limitations. Although MFEPA once did not provide the same protections as Title IX and

other federal anti-discrimination laws, Ott recognizes that the 2007 and 2009 amendments to

MFEPA render it the closest state law analogue.


                                                7
         Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 8 of 9



       Washington objects that the Fourth Circuit’s decision in Wilmink v. Kanawha Cnty. Bd.

of Educ., 214 F. App’x 294 (4th Cir. 2007) (unpublished, per curiam) forecloses this Court’s

ruling. In Wilmink, a minor student alleged that she was assaulted by her high school teacher

in violation of Title IX and 42 U.S.C § 1983. Wilmink, 214 F. App’x at 295. Without

significant discussion, and in the absence of any objection by the Plaintiff, the Fourth Circuit

applied the statute of limitations period applicable to West Virginia personal injury claims.

Id. at 296 n.3. The Fourth Circuit’s decision in Wilmink is best understood in relation to the

nature of the claim before it. Confronted with a student’s sexual assault claim, it would have

been incongruous for the Fourth Circuit to apply the limitations period of a state law

prohibiting discrimination in employment.           However, faced with an employment

discrimination case, as in Moore and Ott, the Fourth Circuit has deemed it appropriate to

apply the statute of limitations appearing in the relevant state’s employment discrimination

statute. In this employment discrimination case, that state law is MFEPA.

       Citing Wilson v. Garcia, 471 U.S. 261, 270, 105 S. Ct. 1938 (1985), Washington presses

that federal interests in uniformity are best served by identifying a single state statute of

limitations to govern Title IX claims. See Wilson v. Garcia, 471 U.S. 261, 270, 105 S. Ct. 1938

(1985). Accordingly, Washington objects to the Fourth Circuit’s approach, which requires

the application of different statute of limitations depending on the nature of the Title IX

claim asserted. Washington’s objection overlooks the unique nature of § 1983 claims at issue

in Wilson. In that case, the Supreme Court observed that 42 U.S.C. § 1983 permits plaintiffs

to bring a “catalog” of constitutional claims, varying from “discrimination in public

employment” to “the seizure of chattels.” Id. at 273. Accordingly, the Court observed, the


                                               8
          Case 1:19-cv-02788-RDB Document 34 Filed 09/24/20 Page 9 of 9



statute of limitations question could not turn on “precise legal theory of each claim” without

causing significant confusion and the depletion of judicial resources. Id. at 273-74. In that

context, selecting a single, applicable limitations period within each state best served federal

interests in uniformity. Id. at 275.

         The concerns animating the Supreme Court’s decision in Wilson do not apply in this

context, because Title IX does not permit such a wide variety of claims. Unlike in § 1983

cases, identifying the type of claim presented in a Title IX case is a simple and

straightforward task, admitting of easy application of the relevant limitations period. The

same interests in judicial economy simply are not implicated in Title IX cases.

         This Court holds that Washington’s Title IX employment discrimination claims are

subject to a two-year statute of limitations as set forth in the most analogous state law, the

Maryland Fair Employment Practices Act (“MFEPA”), Md. Code Ann., State Gov’t § 20-

601, et seq. Washington did not bring the pending Title IX claims against UMES within that

period. Accordingly, Counts I, IV, and VII are DISMISSED WITH PREJUDICE. The

University of Maryland, Eastern Shore is no longer a party in this action.

                                       CONCLUSION

         For the reasons stated above, Defendant University of Maryland, Eastern Shore’s

Motion to Dismiss (ECF No. 17) is GRANTED. The University of Maryland, Eastern

Shore is no longer a party in this action.

         A separate Order follows.

Dated:         September 24, 2020
                                                   ___/s/_________________
                                                   Richard D. Bennett
                                                   United States District Judge
                                               9
